Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 17, 18, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 7, and 15 have been amended to include wherein at least one electrical load is an odor sensor. There is support in the applicant’s original disclosure for an odor sensor, however the claims additionally specify that each of the electric loads are programable to schedule a plurality of operation modes and/or working times. The applicant’s specification does not disclose programming of the odor sensor. Instead, the specification recites use of the odor sensor to control function of the suction device. For the purpose of examination, the claims will be interpreted as requiring at least two loads that are programable and the provision of an odor sensor. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 10, 11, 13, 14, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Burdett (US 20080274683 A1), hereinafter Burdett, in view of Rosmann (DE 102004055943 A1), hereinafter Rosmann, in view of Schmitt (US 6484713 B1), hereinafter Schmitt, and further in view of Casson (FR 2761620 A1), hereinafter Casson. 

Regarding claim 1, Burdett discloses a method of controlling a household range hood, comprising: programming a suction device of the range hood through an electronic control unit connected in signal communication to the range hood to schedule a plurality of operation modes and/or a plurality of working times of the suction device during a time period (“autonomous ventilation system 200 may automatically start and stop according to a predetermined schedule. A user may configure a schedule or modify an existing schedule through a local or remote interface to controller 220. Controller 220, in turn, may turn exhaust fan 210 on and off and/or adjust its speed based on this predetermined schedule” paragraph [0023] and “In event 405, a predetermined scheduled start time arrives. A user may interface with controller 220 to establish scheduled times for autonomous ventilation system 200 to turn on… When a scheduled start time arrives in event 405, autonomous ventilation control method 400 will transition from OFF state 402 to LOW state 410 in order to turn on exhaust fan 210 and set its speed to Qmin… a user may interface with controller 220 to establish scheduled times for autonomous ventilation system 200 to turn off… If event 414 occurs, autonomous ventilation control method 400 will transition to OFF state 402 where exhaust fan 210 is set to off” paragraph [0038]); and
overriding the operation mode and/or the working times of the suction device programmed through the electronic control unit when an oven and/or kitchen hob connected in signal communication to the household range hood and/or to the electronic control unit are activated (“In event 406, cooking equipment 114 below exhaust hood 116 is turned on while autonomous ventilation control method 400 is in OFF state 402 and exhaust fan 210 is off. If autonomous ventilation control method 400 determines that cooking equipment 114 has been turned on but exhaust fan 210 is off, it will transition to LOW state 410 and set the speed of exhaust fan 210 to Qmin” paragraph [0039]. If the fan is scheduled to be off, event 406 will override this schedule).

    PNG
    media_image1.png
    681
    553
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    735
    549
    media_image2.png
    Greyscale

Burdett does not disclose: 
programming a further electric load of the range hood through an electronic control unit connected in signal communication to the range hood to schedule a plurality of operation modes and/or a plurality of working times of the further electric load during a time period;
overriding the operation mode and/or the working time of the further electric load programmed through the electronic control unit when an oven and/or kitchen hob connected in signal communication to the household range hood and/or to the electronic control unit are activated; or
an odor sensor.

However, Rosmann teaches programming a further electric load of the range hood through an electronic control unit connected in signal communication to the range hood to schedule a plurality of operation modes and/or a plurality of working times of the further electric load during a time period (“It is also possible to activate the night lighting within a certain time interval via the clock built into the electronics. This can be done similar to the activation of the alarm function. For example, the user presses the button responsible for the night lighting 33 and immediately afterwards on the button 31 , On the display 40 the flashing "h" symbol then appears and the user then enters the time in hours for which the night lighting is to be activated, after pressing the clock button again 31 appears on the display 40 the light symbol "min", and the input of the minute time can begin, both the hours and the minutes are indicated by the minus and plus buttons 32 and 34 entered. In this application example, the user presses the key again to enter the deactivation time 31 , Again appears on the display 40 the light symbol "h" and the input of the hour can thus be made by the user 31 then initiates the analog minutes input” paragraphs [0043]-[0044] of the translation).

    PNG
    media_image3.png
    267
    500
    media_image3.png
    Greyscale

In view of Rosmann's teachings it would have been obvious to one of ordinary skill in the art at the time the invention was made to include programming a further electric load of the range hood through an electronic control unit connected in signal communication to the range hood to schedule a plurality of operation modes and/or a plurality of working times of the further electric load during a time period because the court has held combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 163 USPQ 673 (1969). In this case, Burdett discloses programming the suction device of a range hood, but is silent on programming the lights. Rosmann teaches programming the lights of a range hood. The combination of these references results, predictably, in no more or less than the sum of the constituent parts. The court has also held that “the convenience of putting… together… elements in one machine, though perhaps a matter of great convenience does not produce a new or different function.”  Id. at 60, 163 USPQ at 674.

Burdett, as modified by Rosmann, does not disclose: 
overriding the operation mode and/or the working time of the further electric load programmed through the electronic control unit when an oven and/or kitchen hob connected in signal communication to the household range hood and/or to the electronic control unit are activated; or 
an odor sensor.

However, Schmitt teaches overriding the operation mode and/or the working time of the further electric load when an oven and/or kitchen hob connected in signal communication to the household range hood and/or to the electronic control unit are activated (“Illuminating devices are conventional components of fume exhaust devices--both in hood and chimney form. The preferred embodiment has the result that as a convenience, when a burner is turned on, a light 4 is switched on and remains on simultaneously. It is a safety measure, but also serves to indicate in a manner visible from a distance that a range 8, intentionally or unintentionally, is still turned on” column 3, line 7. If the light is scheduled to be off, activation of the range will override this operation mode).

    PNG
    media_image4.png
    731
    568
    media_image4.png
    Greyscale

In view of Schmitt’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include overriding the operation mode and/or the working time of the further electric load when an oven and/or kitchen hob connected in signal communication to the household range hood and/or to the electronic control unit are activated as is taught in Schmitt, in the method as presently modified.
One would have been motivated to include overriding the operation mode and/or the working time of the further electric load when an oven and/or kitchen hob connected in signal communication to the household range hood and/or to the electronic control unit are activated because Schmitt states “It is a safety measure, but also serves to indicate in a manner visible from a distance that a range 8, intentionally or unintentionally, is still turned on.” Therefore, including the feature of Schmitt will improve the safety of the method as presently modified.

Burdett, as modified by Rosmann and Schmitt, does not disclose an odor sensor.

However, Casson teaches an odor sensor (“the control box 36 is also connected, by circuits not shown, to a smoke detector 38 and an odor detector 39” line 96 of the translation).

    PNG
    media_image5.png
    491
    570
    media_image5.png
    Greyscale

In view of Casson’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include an odor sensor as is taught in Casson, in the method disclosed by Burdett.
One would have been motivated to include an odor sensor because Casson states “the preparation or cooking of food releases vapors and odors and even smoke, which very quickly invade the room and become unpleasant” (line 18 of the translation). Therefore, controlling the suction device based on a detected odor will improve air quality.

Regarding claim 2, Burdett, as modified by Rosmann, Schmitt, and Casson, discloses the method of claim 1, wherein programming operations is performed remotely through a remote device (“A user may configure a schedule or modify an existing schedule through a local or remote interface to controller 220” paragraph [0023]).

Regarding claim 3, Burdett, as modified by Rosmann, Schmitt, and Casson, discloses the method of claim 1, wherein the plurality of operation modes of the suction device set through the electronic control unit comprises: suction device on, suction device off, suction device power level; wherein the suction device power level is set to be constant or to change during a working time of the plurality of working times (“autonomous ventilation system 200 may automatically start and stop according to a predetermined schedule. A user may configure a schedule or modify an existing schedule through a local or remote interface to controller 220. Controller 220, in turn, may turn exhaust fan 210 on and off and/or adjust its speed based on this predetermined schedule” paragraph [0023]).

Regarding claim 5, Burdett, as modified by Rosmann, Schmitt, and Casson, discloses the method of claim 1, comprising: 
overriding the plurality of operation modes and/or the plurality of working times programmed through the electronic control unit when the suction device and/or of the at least one further electric load are/is actuated manually (“In event 404, a user pushes override button 226 while autonomous ventilation control method 400 is in OFF state 402 and exhaust fan 210 is off. Override button 226 is provided to give the user manual control of autonomous ventilation system 200. When the user presses override button 226 while exhaust fan 210 is off, autonomous ventilation control method 400 will transition to LOW state 410 in order to turn on exhaust fan 210 and ventilate the area” paragraph [0037] and/or “event 412 occurs when cooking equipment 114 below exhaust hood 116 is turned off while autonomous ventilation control method 400 is in LOW state 410. If autonomous ventilation control method 400 determines that event 412 has occurred, it will transition from LOW state 410 to OFF state 402 and turn off exhaust fan 210” paragraph [0039] and/or “In event 418, a user pushes override button 226 while autonomous ventilation control method 400 is in LOW state 410 and exhaust fan 210 is set to Qmin. When a user presses override button 226 while exhaust fan 210 is already set to Qmin, autonomous ventilation control method 400 will transition to HIGH state 422 in order to set exhaust fan 210 to its maximum rate Qmax and ventilate the area” paragraph [0042]).

Regarding claim 6, Burdett, as modified by Rosmann, Schmitt, and Casson, discloses the method of claim 1, further comprising: 
setting the suction device and/or the at least one further electric load in a cooking mode (“In event 406, cooking equipment 114 below exhaust hood 116 is turned on while autonomous ventilation control method 400 is in OFF state 402 and exhaust fan 210 is off. If autonomous ventilation control method 400 determines that cooking equipment 114 has been turned on but exhaust fan 210 is off, it will transition to LOW state 410 and set the speed of exhaust fan 210 to Qmin” paragraph [0039]).

Regarding claims 7, 13, 22, and 23, Burdett discloses a household range hood system, comprising: 
a household range hood comprising at least a suction device (“exhaust fan 210” paragraph [0018]); 
an electronic control unit connected or configured to be connected in signal communication to the household range hood (“controller 220” paragraph [0021]); and
an oven and/or kitchen hob connected in signal communication to the household range hood and/or to the electronic control unit (“Examples of cooking equipment 114 include, but are not limited to, stoves, cooktops, ovens, fryers, and broilers” paragraph [0015]);
wherein the electronic control unit is configured to program the suction device to schedule a plurality of operation modes and/or a plurality of working times of the suction device during a time period (“autonomous ventilation system 200 may automatically start and stop according to a predetermined schedule. A user may configure a schedule or modify an existing schedule through a local or remote interface to controller 220. Controller 220, in turn, may turn exhaust fan 210 on and off and/or adjust its speed based on this predetermined schedule” paragraph [0023] and “In event 405, a predetermined scheduled start time arrives. A user may interface with controller 220 to establish scheduled times for autonomous ventilation system 200 to turn on… When a scheduled start time arrives in event 405, autonomous ventilation control method 400 will transition from OFF state 402 to LOW state 410 in order to turn on exhaust fan 210 and set its speed to Qmin… a user may interface with controller 220 to establish scheduled times for autonomous ventilation system 200 to turn off… If event 414 occurs, autonomous ventilation control method 400 will transition to OFF state 402 where exhaust fan 210 is set to off” paragraph [0038]);
wherein the electronic control unit is configured to override the operation mode and/or the working time of the suction device programmed through the electronic control unit when the oven and/or the kitchen hob are activated (“In event 406, cooking equipment 114 below exhaust hood 116 is turned on while autonomous ventilation control method 400 is in OFF state 402 and exhaust fan 210 is off. If autonomous ventilation control method 400 determines that cooking equipment 114 has been turned on but exhaust fan 210 is off, it will transition to LOW state 410 and set the speed of exhaust fan 210 to Qmin” paragraph [0039]. If the fan is scheduled to be off, event 406 will override this schedule);
a communication network (“a local or remote interface to controller 220” paragraph [0023]); and
wherein the household range hood is connected or configured to be connected in signal communication to the communication network (Figure 2A).

Burdett does not disclose: 
a further electric load, wherein the electronic control unit is configured to program the further electric load to schedule a plurality of operation modes and/or a plurality of working times of the further electric load during a time period, or wherein the at least one further electric load is connected to the communication network; 
wherein the electronic control unit is configured to override the operation mode and/or the working time of the further electric load programmed through the electronic control unit when the oven and/or the kitchen hob are activated; or
a smoke detector and an odor sensor, wherein the odor sensor or the smoke detector are configured to send a signal when a detection threshold has been reached, and wherein the detection threshold is at least one of a threshold of fumes, or a threshold of compounds.

However, Rosmann teaches programming a further electric load, wherein the electronic control unit is configured to program the further electric load to schedule a plurality of operation modes and/or a plurality of working times of the further electric load during a time period, and wherein the further electric load is connected to the communication network (“It is also possible to activate the night lighting within a certain time interval via the clock built into the electronics. This can be done similar to the activation of the alarm function. For example, the user presses the button responsible for the night lighting 33 and immediately afterwards on the button 31 , On the display 40 the flashing "h" symbol then appears and the user then enters the time in hours for which the night lighting is to be activated, after pressing the clock button again 31 appears on the display 40 the light symbol "min", and the input of the minute time can begin, both the hours and the minutes are indicated by the minus and plus buttons 32 and 34 entered. In this application example, the user presses the key again to enter the deactivation time 31 , Again appears on the display 40 the light symbol "h" and the input of the hour can thus be made by the user 31 then initiates the analog minutes input” paragraphs [0043]-[0044] of the translation).

In view of Rosmann's teachings it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a further electric load, wherein the electronic control unit is configured to program the further electric load to schedule a plurality of operation modes and/or a plurality of working times of the further electric load during a time period, and wherein the further electric load is connected to the communication network because the court has held combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 163 USPQ 673 (1969). In this case, Burdett discloses programming the suction device of a range hood, but is silent on programming the lights. Rosmann teaches programming the lights of a range hood. The combination of these references results, predictably, in no more or less than the sum of the constituent parts. The court has also held that “the convenience of putting… together… elements in one machine, though perhaps a matter of great convenience does not produce a new or different function.”  Id. at 60, 163 USPQ at 674.

Burdett, as modified by Rosmann, does not disclose: 
wherein the electronic control unit is configured to override the operation mode and/or the working time of the further electric load programmed through the electronic control unit when the oven and/or the kitchen hob are activated; or 
a smoke detector and an odor sensor, wherein the odor sensor or the smoke detector are configured to send a signal when a detection threshold has been reached, and wherein the detection threshold is at least one of a threshold of fumes, or a threshold of compounds.

However, Schmitt teaches wherein the electronic control unit is configured to override the operation mode and/or the working time of the further electric load when the oven and/or the kitchen hob are activated (“Illuminating devices are conventional components of fume exhaust devices--both in hood and chimney form. The preferred embodiment has the result that as a convenience, when a burner is turned on, a light 4 is switched on and remains on simultaneously. It is a safety measure, but also serves to indicate in a manner visible from a distance that a range 8, intentionally or unintentionally, is still turned on” column 3, line 7. If the light is scheduled to be off, activation of the range will override this operation mode).

In view of Schmitt’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the electronic control unit is configured to override the operation mode and/or the working time of the further electric load when the oven and/or the kitchen hob are activated as is taught in Schmitt, in the method as presently modified.
One would have been motivated to include wherein the electronic control unit is configured to override the operation mode and/or the working time of the further electric load when the oven and/or the kitchen hob are activated because Schmitt states “It is a safety measure, but also serves to indicate in a manner visible from a distance that a range 8, intentionally or unintentionally, is still turned on.” Therefore, including the feature of Schmitt will improve the safety of the method as presently modified.

Burdett, as modified by Rosmann and Schmitt, does not disclose a smoke detector and an odor sensor, wherein the odor sensor or the smoke detector are configured to send a signal when a detection threshold has been reached, and wherein the detection threshold is at least one of a threshold of fumes, or a threshold of compounds.

However, Casson teaches a smoke detector and an odor sensor, wherein the odor sensor or the smoke detector are configured to send a signal when a detection threshold has been reached, and wherein the detection threshold is at least one of a threshold of fumes, or a threshold of compounds (“the control box 36 is also connected, by circuits not shown, to a smoke detector 38 and an odor detector 39” line 96 of the translation and “when the device 34 resting on the sole 2 emits smoke or odors, the detector 38 or the detector 39 intervene on the control unit 36 so that the latter closes the supply circuit of the turbine” line 100).

In view of Casson’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a smoke detector and an odor sensor, wherein the odor sensor or the smoke detector are configured to send a signal when a detection threshold has been reached, and wherein the detection threshold is at least one of a threshold of fumes, or a threshold of compounds as is taught in Casson, in the method disclosed by Burdett.
One would have been motivated to include a smoke detector and an odor sensor, wherein the odor sensor or the smoke detector are configured to send a signal when a detection threshold has been reached, and wherein the detection threshold is at least one of a threshold of fumes, or a threshold of compounds because Casson states “the preparation or cooking of food releases vapors and odors and even smoke, which very quickly invade the room and become unpleasant” (line 18 of the translation). Therefore, controlling the suction device based on a detected odor will improve air quality.

Regarding claim 10, Burdett, as modified by Rosmann, Schmitt, and Casson, discloses the household range hood system of claim 7, wherein the electronic control unit comprises a programmable scheduler configured to program the plurality of working times of the suction device and/or of the at least one further electric load (“A user may configure a schedule or modify an existing schedule through a local or remote interface to controller 220. Controller 220, in turn, may turn exhaust fan 210 on and off and/or adjust its speed based on this predetermined schedule” paragraph [0023] and “In event 405, a predetermined scheduled start time arrives. A user may interface with controller 220 to establish scheduled times for autonomous ventilation system 200 to turn on… When a scheduled start time arrives in event 405, autonomous ventilation control method 400 will transition from OFF state 402 to LOW state 410 in order to turn on exhaust fan 210 and set its speed to Qmin… a user may interface with controller 220 to establish scheduled times for autonomous ventilation system 200 to turn off… If event 414 occurs, autonomous ventilation control method 400 will transition to OFF state 402 where exhaust fan 210 is set to off” paragraph [0038]. Rosmann teaches that the light working time is scheduled through the display/buttons).

Regarding claim 11, Burdett, as modified by Rosmann, Schmitt, and Casson, discloses the household range hood system of claim 7, wherein the electronic control unit is configured to program the plurality of operation modes of the suction device and/or of the at least one further electric load and to correlate the plurality of operation modes to the plurality of working times (“A user may configure a schedule or modify an existing schedule through a local or remote interface to controller 220. Controller 220, in turn, may turn exhaust fan 210 on and off and/or adjust its speed based on this predetermined schedule” paragraph [0023] and “In event 405, a predetermined scheduled start time arrives. A user may interface with controller 220 to establish scheduled times for autonomous ventilation system 200 to turn on… When a scheduled start time arrives in event 405, autonomous ventilation control method 400 will transition from OFF state 402 to LOW state 410 in order to turn on exhaust fan 210 and set its speed to Qmin… a user may interface with controller 220 to establish scheduled times for autonomous ventilation system 200 to turn off… If event 414 occurs, autonomous ventilation control method 400 will transition to OFF state 402 where exhaust fan 210 is set to off” paragraph [0038]. Rosmann teaches that the light working time is scheduled through the display/buttons. Example: suction device on from 1 PM-3PM, and light on from 2 PM-3PM).

Regarding claim 14, Burdett, as modified by Rosmann, Schmitt, and Casson, discloses the electrical household system of claim 13, wherein the oven and/or a kitchen hob is connected in signal communication to the range hood and/or to the electronic control unit and/or to the communication network (Figure 2A); 
wherein the electronic control unit is configured set the suction device and/or the further electric load in a cooking mode (“In event 406, cooking equipment 114 below exhaust hood 116 is turned on while autonomous ventilation control method 400 is in OFF state 402 and exhaust fan 210 is off. If autonomous ventilation control method 400 determines that cooking equipment 114 has been turned on but exhaust fan 210 is off, it will transition to LOW state 410 and set the speed of exhaust fan 210 to Qmin” paragraph [0039]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burdett, in view of Rosmann, in view of Schmitt, in view of Casson, and further in view of Mikulec (US 20150226439 A1), hereinafter Mikulec.

Regarding claim 4, Burdett, as modified by Rosmann, Schmitt, and Casson, discloses the method of claim 1, wherein the at least one further electric load includes at least two further electric loads including the odor sensor and a light source (By the modification of Rosmann and Casson).

Burdett, as modified by Rosmann, Schmitt, and Casson, does not disclose: 
wherein the plurality of operation modes of the light source set through the electronic control unit comprises: light source on, light source off, light source power level, light source temperature/colour; 
wherein the light source power level is set to be constant or to change during a working time of the plurality of working times; 
wherein the light source temperature/colour is set to be constant or to change during a working time of the plurality of working times.

However, Mikulec teaches: 
wherein the plurality of operation modes of the light source set through the electronic control unit comprises: light source on, light source off, light source power level, light source temperature/colour; 
wherein the light source power level is set to be constant or to change during a working time; 
wherein the light source temperature/colour is set to be constant or to change during a working time (“the status light or lights 146 may turn on or off, or change color and/or intensity based on the speed of the fan 12” paragraph [0079]).

    PNG
    media_image6.png
    557
    455
    media_image6.png
    Greyscale

In view of Mikulec’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
wherein the plurality of operation modes of the light source set through the electronic control unit comprises: light source on, light source off, light source power level, light source temperature/colour; 
wherein the light source power level is set to be constant or to change during a working time; 
wherein the light source temperature/colour is set to be constant or to change during a working time as is taught in Mikulec, in the method as presently modified.
One would have been motivated to include: 
wherein the plurality of operation modes of the light source set through the electronic control unit comprises: light source on, light source off, light source power level, light source temperature/colour; 
wherein the light source power level is set to be constant or to change during a working time; 
wherein the light source temperature/colour is set to be constant or to change during a working time because the teachings of Mikulec will add visual indication of the operating status of the fan in Burdett. This may be especially helpful to the hearing impaired or if the exhaust fan is particularly quiet.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosmann, in view of Mikulec, in view of Schmitt, and further in view of Casson.

Regarding claim 15, Rosmann discloses a method of controlling a household range hood, comprising: 
programming the operation of an electric loads of the household range hood through an electronic control unit connected in signal communication to the household range hood to schedule a plurality of operation modes and/or a plurality of working times of the electrical load during a time period; and
wherein the electric load of the household range hood comprises at least a light source, and wherein the operation modes of the light source comprises: light source on, light source off, light source power level (“It is also possible to activate the night lighting within a certain time interval via the clock built into the electronics. This can be done similar to the activation of the alarm function. For example, the user presses the button responsible for the night lighting 33 and immediately afterwards on the button 31 , On the display 40 the flashing "h" symbol then appears and the user then enters the time in hours for which the night lighting is to be activated, after pressing the clock button again 31 appears on the display 40 the light symbol "min", and the input of the minute time can begin, both the hours and the minutes are indicated by the minus and plus buttons 32 and 34 entered. In this application example, the user presses the key again to enter the deactivation time 31 , Again appears on the display 40 the light symbol "h" and the input of the hour can thus be made by the user 31 then initiates the analog minutes input” and “The user can choose how bright he wants the night lighting” paragraphs [0043]-[0044] of the translation).

Rosmann does not disclose: 
programming an operation of at least one other electric load of the household range hood through an electronic control unit connected in signal communication to the household range hood to schedule a plurality of operation modes and/or a plurality of working times of each electric load of the at least two electrical loads during a time period;
wherein the operation modes of the light source comprises: light source temperature/color; 
wherein the light source power level is set to be constant or to change during a working time of the plurality of working times; 
wherein the light source temperature/color can be set to be constant or to change during a working time of the plurality of working times; 
overriding the plurality of operation modes and/or the plurality of working times programmed through the electronic control unit when an oven and/or kitchen hob connected in signal communication to the household range hood and/or to the electronic control unit are activated; or
an odor sensor.

However, Mikulec teaches: 
at least one other electric load of the household range hood (Mikulec teaches at least two lights 146);
wherein the operation modes of the light source comprises: light source temperature/color; 
wherein the light source power level is set to be constant or to change during a working time of the plurality of working times; 
wherein the light source temperature/color can be set to be constant or to change during a working time of the plurality of working times (“the status light or lights 146 may turn on or off, or change color and/or intensity based on the speed of the fan 12”).

In view of Mikulec’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
at least one other electric load of the household range hood;
wherein the operation modes of the light source comprises: light source temperature/color; 
wherein the light source power level is set to be constant or to change during a working time of the plurality of working times; 
wherein the light source temperature/color can be set to be constant or to change during a working time of the plurality of working times as is taught in Mikulec, in the method disclosed by Rosmann.
One would have been motivated to include: 
at least one other electric load of the household range hood;
wherein the operation modes of the light source comprises: light source temperature/color; 
wherein the light source power level is set to be constant or to change during a working time of the plurality of working times; 
wherein the light source temperature/color can be set to be constant or to change during a working time of the plurality of working times because the teachings of Mikulec will add visual indication of the operating status of the fan in Rosmann. This may be especially helpful to the hearing impaired or if the exhaust fan is particularly quiet.

Burdett does not explicitly disclose more that one electric load (e.g. light). However, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). In this regard, it is noted that Mikulec teaches duplication of the lights. It would therefore have been obvious to one having ordinary skill in the art at the time to duplicate the light and control thereof in Burdett. This would result in programming an operation of at least one other electric load of the household range hood through an electronic control unit connected in signal communication to the household range hood to schedule a plurality of operation modes and/or a plurality of working times of each electric load of the at least two electrical loads during a time period.

Burdett, as modified by Mikulec, does not disclose: 
overriding the plurality of operation modes and/or the plurality of working times programmed through the electronic control unit when an oven and/or kitchen hob connected in signal communication to the household range hood and/or to the electronic control unit are activated; or
an odor sensor.

However, Schmitt teaches overriding the operation mode and/or the working time of the light source when an oven and/or kitchen hob connected in signal communication to the household range hood and/or to the electronic control unit are activated (“Illuminating devices are conventional components of fume exhaust devices--both in hood and chimney form. The preferred embodiment has the result that as a convenience, when a burner is turned on, a light 4 is switched on and remains on simultaneously. It is a safety measure, but also serves to indicate in a manner visible from a distance that a range 8, intentionally or unintentionally, is still turned on” column 3, line 7. If the light is scheduled to be off, activation of the range will override this operation mode).

In view of Schmitt’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include overriding the operation mode and/or the working time of the light source when an oven and/or kitchen hob connected in signal communication to the household range hood and/or to the electronic control unit are activated as is taught in Schmitt, in the method as presently modified.
One would have been motivated to include overriding the operation mode and/or the working time of the light source when an oven and/or kitchen hob connected in signal communication to the household range hood and/or to the electronic control unit are activated because Schmitt states “It is a safety measure, but also serves to indicate in a manner visible from a distance that a range 8, intentionally or unintentionally, is still turned on.” Therefore, including the feature of Schmitt will improve the safety of the method as presently modified.

Rosmann, as modified by Mikulec and Schmitt, does not disclose an odor sensor.

However, Casson teaches an odor sensor (“the control box 36 is also connected, by circuits not shown, to a smoke detector 38 and an odor detector 39” line 96 of the translation).

In view of Casson’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include an odor sensor as is taught in Casson, in the method disclosed by Rosmann.
One would have been motivated to include an odor sensor because Casson states “the preparation or cooking of food releases vapors and odors and even smoke, which very quickly invade the room and become unpleasant” (line 18 of the translation). Therefore, controlling the suction device of Rosmann based on a detected odor will improve air quality.

Regarding claim 20, Rosmann, as modified by Mikulec, Schmitt, and Casson, discloses the method of claim 15, further comprising overriding the plurality of operation modes and/or the plurality of working times programmed through the electronic control unit when the at least two electric loads electric loads is actuated manually (“By button 29 the user can turn the light on or off”).

Claims 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Burdett, in view of Rosmann, in view of Schmitt, in view of Casson, and further in view of Chen (US 20160123603 A1), hereinafter Chen.

Regarding claims 8, 9, and 12, Burdett, as modified by Rosmann, Schmitt, and Casson, discloses the household range hood system of claim 7, wherein the electronic control unit comprises a remote device wired or wirelessly connected in signal communication to the range hood (“remote interface to controller 220”).

Burdett, as modified by Rosmann, Schmitt, and Casson,does not disclose:
wherein the remote device is a smartphone or a tablet or a computer; 
wherein the remote device is connected in signal communication to the range hood through a Wi-Fi communication channel and/or a mobile communication channel and/or a Bluetooth communication channel, preferably through a Wi-Fi network and/or a mobile network and/or a Bluetooth network; or 
an application configured to be loaded and to work on a smartphone or a tablet or a computer and to program the suction device and/or of the at least one further electric load.

However, Chen teaches:
wherein the remote device is a smartphone or a tablet or a computer (“the remote control 60 could then be a smartphone with a Bluetooth transmitter, running an app that provides a user interface to control the ventilator 30” paragraph [0050]); 
wherein the remote device is connected in signal communication to the range hood through a Wi-Fi communication channel and/or a mobile communication channel and/or a Bluetooth communication channel, preferably through a Wi-Fi network and/or a mobile network and/or a Bluetooth network (“the remote control 60 could then be a smartphone with a Bluetooth transmitter, running an app that provides a user interface to control the ventilator 30” paragraph [0050]); and
an application configured to be loaded and to work on a smartphone or a tablet or a computer and to program the suction device and/or of the further electric load (“the remote control 60 could then be a smartphone with a Bluetooth transmitter, running an app that provides a user interface to control the ventilator 30” paragraph [0050]).

    PNG
    media_image7.png
    621
    419
    media_image7.png
    Greyscale

Burdett, as modified by Rosmann and Schmitt, does not disclose the claimed remote controller. Chen teaches the claimed remote controller. The substitution of one known element (the remote interface of Burdett) for another (the remote controller of Chen) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the remote controller taught in Chen would have yielded predictable results, namely, the ability to remotely control the household range hood (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rosmann, in view of Mikulec, in view of Schmitt, in view of Casson, and further in view of Chen.

Regarding claim 17, Rosmann, as modified by Mikulec, Schmitt, and Casson, discloses the method of claim 15.

Rosmann, as modified by Mikulec, Schmitt, and Casson, does not disclose wherein programming operation of the at least two electric loads is performed remotely through a remote device wherein the remote device is wired or wirelessly connected in signal communication to the household range hood.

However, Chen teaches wherein operation of the electric load is performed remotely through a remote device wherein the remote device is wired or wirelessly connected in signal communication to the household range hood (“the remote control 60 could then be a smartphone with a Bluetooth transmitter, running an app that provides a user interface to control the ventilator 30” paragraph [0050]).

Rosmann, as modified by Mikulec, Schmitt, and Casson, does not disclose remote operation. Chen teaches remote operation. The substitution of one known element (the interface of Rosmann) for another (the remote controller of Chen) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the remote controller taught in Chen would have yielded predictable results, namely, the ability to remotely control the household range hood (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008). Furthermore, remote operation expands the possible locations that the user can operate the range hood thereby increasing convenience.

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rosmann, in view of Mikulec, in view of Schmitt, in view of Casson, and further in view of Burdett.

Regarding claims 18 and 21, Rosmann, as modified by Mikulec, Schmitt, and Casson, discloses the method of claim 15 

Rosmann, as modified by Mikulec, Schmitt, and Casson, does not disclose: 
wherein the at least two electric loads further comprises a suction device and the plurality of operation modes of the suction device are: suction device on, suction device off, suction device power level; 
wherein the suction device power level can be set to be constant or to change during a working time of the plurality of working times; or
setting said electric load in a cooking mode.

However, Burdett teaches: 
wherein the electric load further comprises a suction device and the plurality of operation modes of the suction device are: suction device on, suction device off, suction device power level; 
wherein the suction device power level can be set to be constant or to change during a working time of the plurality of working times (“autonomous ventilation system 200 may automatically start and stop according to a predetermined schedule. A user may configure a schedule or modify an existing schedule through a local or remote interface to controller 220. Controller 220, in turn, may turn exhaust fan 210 on and off and/or adjust its speed based on this predetermined schedule” paragraph [0023]); and 
setting said electric load in a cooking mode (“In event 406, cooking equipment 114 below exhaust hood 116 is turned on while autonomous ventilation control method 400 is in OFF state 402 and exhaust fan 210 is off. If autonomous ventilation control method 400 determines that cooking equipment 114 has been turned on but exhaust fan 210 is off, it will transition to LOW state 410 and set the speed of exhaust fan 210 to Qmin”).

In view of Burdett's teachings it would have been obvious to one of ordinary skill in the art at the time the invention was made to include: 
wherein the electric load further comprises a suction device and the plurality of operation modes of the suction device are: suction device on, suction device off, suction device power level; 
wherein the suction device power level can be set to be constant or to change during a working time of the plurality of working times; and
setting said electric load in a cooking mode because the court has held combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 163 USPQ 673 (1969). In this case, Rosmann discloses programming the lights of a range hood, but is silent on programming the suction device. Burdett teaches programming the suction device of a range hood. The combination of these references results, predictably, in no more or less than the sum of the constituent parts. The court has also held that “the convenience of putting… together… elements in one machine, though perhaps a matter of great convenience does not produce a new or different function.”  Id. at 60, 163 USPQ at 674. Furthermore, introducing an override cooking mode will reduce the number of steps necessary to begin utilizing an oven or hob.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bach (US 20130187781 A1) “illumination warning device 125 could be configured to illuminate heating element 105 with a particular color of light, such as e.g., red, to provide a visual notification to the user of an undesirable temperature condition”
Schrank (US 5690093 A) “once microprocessor 25 has been placed in auto-off mode, it will reduce the fan speed by one increment over a span of several minutes, until the fan is deenergized”
Sinur (US 20140116414 A1) “with a default time of five minutes, with the first two digits displaying "DL" to indicate the function is in the delay-off mode (e.g. shown as DL:10 in display state 412 in FIG. 4a, and DL:05 as shown in FIG. 4b, in display state 435). In some embodiments, the user can continue to press the fan delay-off button indicator 317 until the desired delay-off time is indicated in the delay time 455 display. In some embodiments, each button press increments the delay-off time by five minutes, with a maximum of 30 minutes”
Kim (US 20170119207 A1) “terminal device may include a desktop computer, a laptop computer, a smartphone, a cellular phone, a tablet personal computer (PC), a navigation device, a portable game player, a personal digital assistant (PDA), and an electronic organizer”
Buriola (US 20170321905 A1) “a specific color (e.g., a red LED, a green LED and a blue LED). The control unit 115 is able to set/modify the color of the elementary light spots 270 by individually setting the intensities of each controllable electric light source 240 of the corresponding lighting elements 110. In this way, the control unit 115 is able to set/modify the color of (portions of) the macro light spot 280 by individually setting/modifying the colors of the light emitted by corresponding lighting elements 110”
Perl (US 3089479 A) “by setting the clock in appropriate manner for timed operation of the convenience outlet 32, the blower motor 62 can be correspondingly scheduled by closure of its switch 94”

    PNG
    media_image8.png
    456
    506
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    280
    432
    media_image9.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799